The Honorable Mark Stodola Prosecuting Attorney Sixth Judicial District P.O. Box 1979 Little Rock, Arkansas 72203
Dear Mr. Stodola:
This is in response to your request for an opinion on two questions pertaining to Rule XV of the Rules Governing Admission to the Bar. Your two questions are as follows:
  1. On criminal matters representing the State, is it required that the supervising attorney (identified in Section (F) of the Rule) be present for `in court' supervision of Rule XV licensed student lawyers?
  2. May a judge bar the use of Rule XV qualified attorneys `prior to' any appearances made in court or is this a determination to be made by a judge only after appearance pursuant to Section (D) (4) of the Rule?
It is my opinion that the answer to your first question is "no." This conclusion is reached in Op. Att'y Gen. No. 92-275, a copy of which is enclosed. Subsection (B)(2) of the rule does not require in-court supervision when the student lawyer is representing the state in any criminal matter. The written approval of the prosecuting attorney and the supervising attorney, however, is necessary. See again Op. No. 92-275.
In response to your second question, it is my opinion that a court may not bar the use of Rule XV qualified law students prior to any appearances in court except in those cases where the consent of the court is required to allow the student practice, i.e., under subsections (B)(1)(a) and (b) (where the student represents an indigent person). Under these subsections, the court is not required to consent to the student practice, and as such may prohibit it. With regard to student practice under subsection (B)(2) (where the student represents the state in any criminal matter), however, no consent of the court is required. It is therefore my opinion that a court may bar student practice under this subsection only pursuant to subsection (D)(4), which means after "one or more" court appearances and for "good cause."
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure